Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 28, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 216 to 7 years, unanimously affirmed.
Upon pleading guilty, defendant, a first time offender, was conditionally promised a sentence of probation as a youthful offender if he obtained a full time job, stayed out of trouble, and appeared for sentencing. The court informed the defendant that should he not fulfill these conditions he would be *327incarcerated. Prior to sentencing the defendant was twice arrested for separate violent felonies: attempted murder in the second degree and robbery in the first degree. He later pleaded guilty to robbery in the first degree. The court imposed a sentence within the parameters of Penal Law § 70.00. In these circumstances, imposition of the maximum term was not an abuse of discretion (People v Farrar, 52 NY2d 302, 305). Concur — Murphy, P. J., Rosenberger, Kassal and Rubin, JJ.